J-A29023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT ALLEN KILEY                          :
                                               :
                        Appellant              :   No. 637 MDA 2020


        Appeal from the Judgment of Sentence Entered October 1, 2019,
                in the Court of Common Pleas of Juniata County,
            Criminal Division at No(s): CP-34-CR-0000128-2017.


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED MARCH 23, 2021

        Scott Allen Kiley appeals from the judgment of sentence imposed

following remand from this Court. We affirm.

        On March 12, 2018, Kiley pled guilty to possession of precursor

substances with intent to unlawfully manufacture a controlled substance

(“PPS”),    operating     a   methamphetamine      lab   (“OML”),   and   risking   a

catastrophe.1     He also pled guilty to manufacturing a controlled substance




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 35 P.S. §§ 780-113.1(a)(3) 780-113.4(a)(1), and 18 Pa.C.S.A. § 3302(b),
respectively.
J-A29023-20


(“MCS”).2     These charges arose after law enforcement went to Kiley’s

residence on June 12, 2017 to question him and his wife about the excess

purchase of Pseudoephedrine, a common cold remedy.             As part of this

interaction, a member of the Pennsylvania State Police observed what he

believed to be the operation of a methamphetamine laboratory.

       The PCRA court summarized the procedural history as follows:

             On June 5, 2018, [Kiley] was sentenced to a 4-10 years
          for [MCS], 2-10 years for [OML], and 1-2 years for [PPS].
          Those sentences were to run Concurrent to one another.
          [Kiley] also received a sentence of 1-2 years for Risking
          Catastrophe, for a total sentence of 5-12 years of
          incarceration.

             [Kiley] filed his Notice of Appeal on July 24, 2018, and
          his Statement of [Errors] Complained Of on August 15,
          2018. [Kiley] argued that his sentence was greater than the
          36-48 months he thought he pled to, [his risking a
          catastrophe conviction] should have merged with one of the
          other charges for sentencing purposes, and the consecutive
          sentence for [risking a catastrophe] amounts to an
          excessive sentence in the aggravated range, which [was]
          against [the pre-sentence report’s] recommendations.

Trial Court Opinion, 5/4/20, at 1-2.




____________________________________________


2 See 35 P.S. § 780-113(a)(30). As we explained in our prior opinion in this
case, this offense is usually abbreviated “PWID.” Commonwealth v. Kiley,
216 A.3d 1123, 1125 n.2 (Pa. Super. 2019). However, given our review of
the record, it was “clear that [Kiley’s] plea was based entirely on his
manufacture of methamphetamine in his home, for personal use.” Id.
Because “[t]here was no evidence of delivery or intent to deliver, [] for
clarity,” we referred to this charge as “manufacture of a controlled substance.”
Id.


                                           -2-
J-A29023-20



      Following the trial court’s denial of Kiley’s post-sentence motion, he filed

a timely appeal to this Court. In a published opinion filed on August 9, 2019,

we rejected Kiley’s claim that his sentence exceeded the scope of his

negotiated plea agreement. Commonwealth v. Kiley, 216 A.3d 1123, 1126-

27 (Pa. Super. 2019). This Court also rejected Kiley’s claim that his risking a

catastrophe    conviction   merged    with   any   of   his   other   convictions.

Nevertheless, we found, sua sponte, that Kiley was “in fact, subject to an

illegal sentence under the doctrine of merger.” Id. at 1128. After discussing

the elements of each offense, we concluded:

         Based on the facts of this case, in sum and substance, [MCS]
         contains all of the elements of [OML]. [Kiley’s] convictions
         arose from a single criminal act and [MCS] contains all of
         the elements of [OML] lab; therefore, these offenses merge
         for sentencing purposes.

Id. at 1129.    In addition, because our conclusion upset the trial court’s

sentencing scheme, we did not address his discretionary aspect claim, and

remanded for resentencing. Id.

      Following remand, the trial court held a new sentencing hearing on

October 1, 2019. At the conclusion of the hearing, the trial court resentenced

Kiley as follows:   16 months to 3 years for PPS; 14 months to 3 years of

incarceration for his risking a catastrophe conviction; and 21 months to 6

years of incarceration for his OML conviction. In accordance with our remand,

the trial court found that Kiley’s MCS conviction merged for sentencing




                                      -3-
J-A29023-20



purposes.     The trial court imposed all of these sentences consecutively,

resulting in an aggregate sentence of 51 months to 12 years of incarceration.

       Kiley filed a timely post-sentence motion, which was denied by operation

of law.   This timely appeal followed.3          Both Kiley and the trial court have

complied with Pa.R.A.P. 1925.

       Kiley now raises the following issues:

          A. Should the sentence imposed for possession of a
             precursor/residue substance have merged with another
             count set forth in the information?

          B. Did the consecutive sentences for [each conviction] raise
             the aggregate sentence to an unreasonably excessive
             level in light of the conduct at issue in this case and
             [Kiley’s] mitigating circumstances?

Kiley’s Brief at 6 (excess capitalization omitted).

       In his first issue, Kiley raises a claim of statutory merger pursuant to 42

Pa.C.S.A. section 9765, which reads as follows:

          No crimes shall merge for sentencing purposes unless the
          crimes arise from a single criminal act and all of the
          statutory elements of one offense are included in the
          statutory elements of the other offense. Where crimes
          merge for sentencing purposes, the court may sentence the
          defendant only on the higher graded offense.


____________________________________________


3  This Court has held that court breakdown occurs when the trial court fails to
enter an order deeming post-sentence motions denied by operation of law
pursuant to Pa.R.Crim.P. 720(B)(3)(c). See generally, Commonwealth v.
Patterson, 940 A.2d 493 (Pa. Super. 2007). Here, the clerk of courts did not
enter an order denying post-sentence motions until April 2, 2020. Kiley timely
filed his appeal within thirty days of this date.


                                           -4-
J-A29023-20



42 Pa.C.S.A. § 9765. A question of sentencing merger involves the legality of

a sentence.   “When we address the legality of a sentence, our standard of

review is plenary and is limited to determining whether the trial court erred

as a matter of law.” Commonwealth v. Bowers, 25 A.3d 349, 352 (Pa.

Super.   2011)    (citation   omitted),       abrogated   on   other      grounds,

Commonwealth v. Chichkin, 232 A.3d 959 (Pa. Super. 2020).

      As we stated in Kiley’s prior appeal:

         It is undisputed that all of the charges to which [Kiley] pled
         guilty arose from a single criminal act, i.e., [Kiley’s]
         production of methamphetamine in his home. However,
         “there is no merger if each offense requires proof of an
         element the other does not.” Commonwealth v. Quintua,
         56 A.3d 399, 401 (Pa. Super. 2012).

 Kiley, 216 A.3d at 1127.

      In his brief, Kiley contends that the sentence imposed for PPS should

have merged with his sentence for OML. We first cite the elements for each

crime.

      The offense of PPS prohibits “[p]ossessing [pseudoephedrine or a

different] precursor substance with intent to unlawfully manufacture a

controlled substance.”   35 P.S. § 780-113.1(a)(3).       The offense of OML is

defined as follows:

          (a)(1) A person commits the offense of operating a
         methamphetamine laboratory if the person knowingly
         causes a chemical reaction involving [pseudoephedrine] or
         any other precursor or reagent substance under [35 P.S.
         section 780-113.1], for the purpose of manufacturing
         methamphetamine or preparing a precursor or reagent
         substance for the manufacture of methamphetamine.

                                     -5-
J-A29023-20



35 P.S. § 780-113.4(a)(1).

      In arguing that these two crimes merge, Kiley asserts that “[i]t makes

sense (both legal and common) for [PPS] [to] merge with [OML]” because

OML “also proscribes possessing the precursor substances with intent to

manufacture a controlled substance.” Kiley’s Brief at 11, 21.

      In Kiley’s prior appeal we rejected Kiley’s claim that his risking a

catastrophe conviction merged with one of his other charges for sentencing

purposes. See Kiley, 216 A.3d at 1127-28. In fact, applying the doctrine of

statutory merger, we concluded that Kiley’s MCS should have merged with his

OML conviction for sentencing purposes. Id. at 1129. At that time, we had

the opportunity to consider sua sponte whether other charges should have

merged for sentencing purposes but found none. See also Commonwealth

v. Hardik, No. 16 WDA 2019 (Pa. Super. 2020), unpublished memorandum

at 14 (remanding for resentencing based upon this Court’s holding in Kiley

that MCS merges with OML, but not addressing merger with regard to the

consecutive sentence imposed for possession of precursor materials).

      Here, we are presented with the specific issue of whether Kiley’s PPS

conviction merges for sentencing purposes with his conviction for OML. We

find that they do not. In his prior appeal, this Court rejected Kiley’s claim that

his risking a catastrophe conviction should have merged with his conviction

for [PPS]: “Specifically, risking a catastrophe includes the element of actual

employment of dangerous means—in this case, chemicals—not just their

possession.” Kiley, 216 A.3d at 1128. Likewise, here, the definition of OML

                                      -6-
J-A29023-20



does not specifically criminalize the possession of the precursor substances,

but rather, criminalizes causing a chemical reaction or preparing precursor

materials    for   the   manufacture      of   methamphetamine.   Section   780-

113.4(a)(1).       Thus, we find crimes of PPS and OML do not merge for

sentencing purposes. Kiley’s first claim fails.4

       In his second issue, Kiley challenges the discretionary aspects of his new

sentence. “It is well settled that, with regard to the discretionary aspects of

sentencing, there is no automatic right to appeal.”         Commonwealth v.

Austin, 66 A.3d 798, 807–08 (Pa. Super. 2013) (citation omitted).

       Before [this Court may] reach the merits of [a challenge to the
       discretionary aspects of a sentence], we must engage in a four
       part analysis to determine: (1) whether the appeal is timely; (2)
       whether Appellant preserved his issue; (3) whether Appellant's
       brief includes a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of
       sentence [see Pa.R.A.P. 2119(f) ]; and (4) whether the concise
       statement raises a substantial question that the sentence is
       appropriate under the sentencing code . . . . [I]f the appeal
       satisfies each of these four requirements, we will then proceed to
       decide the substantive merits of the case.

Id. (citation omitted).

       Our review of the record reveals that Kiley filed a timely appeal,

preserved his sentencing claim in a post-sentence motion, and specified the

reasons for his challenge to the discretionary aspects of sentence in a separate
____________________________________________


4 Within his argument on this issue, Kiley argues in the alternative that his
PPS conviction should have merged with his MCS conviction. We reject this
claim for the same reasons we rejected Kiley’s claim that his PPS conviction
should have merged with his OML conviction.


                                           -7-
J-A29023-20



statement as required under Pa.R.A.P 2119(f).                     Accordingly, we must

determine whether he has raised a substantial question for our review. An

appellant raises a “substantial question” when he “sets forth a plausible

argument that the sentence violates a provision of the [S]entencing [C]ode or

is   contrary   to   the   fundamental         norms   of   the   sentencing   process.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (citation

omitted).

       In his Rule 2119(f) statement, Kiley asserts that he “appeals his

consecutive part of a sentence for making a batch of methamphetamine

utilizing the ‘one-pot’ method at home.” Kiley’s Brief at 14. He further argues

that his aggregate sentence of 4½ [sic] to 12 years of incarceration “is

contrary to the norms underlying the sentencing process because the sentence

is unduly harsh and excessive and does not properly consider the mitigating

factors and [his] rehabilitative needs as required by 42 Pa.C.S. §9721(b).”

Id.5 According to Kiley, the trial court “did not justify the lengthy period of

incarceration imposed.” Id. at 15.

       These claims raise a substantial question. See, e.g., Commonwealth

v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015) (en banc) (finding claim

that imposition of consecutive sentences was unduly excessive, together with

a claim that the sentencing court failed to consider a defendant’s rehabilitative

____________________________________________


5 Kiley’s aggregate resentence minimum was 51 months or 4¼ years of
imprisonment.


                                           -8-
J-A29023-20



needs raises a substantial question). Thus, we will review the merits of Kiley’s

sentencing claim.

      Our standard of review when deciding a sentencing claim is as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on
         appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely to be an
         error in judgment. Rather the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons of
         partiality, prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted).

      At the re-sentencing hearing, the trial court referred to the original pre-

sentence report and stated that it had “read it multiple times here again.”

N.T., 10/1/19, at 6. Additionally, the court stated that it would incorporate

“everything from the last sentencing,” and that it had reviewed the original

sentencing transcript. Id. at 13-15.       The trial court heard argument from

defense counsel and the Commonwealth. Kiley also addressed the court.

      The court then made the following comments:

            All right. [Kiley you have] done some nice things since
         you’ve been in prison. Then, again, I guess you had a
         choice, but you really have nothing else to do besides those
         classes, et cetera, while you’re there. I’m actually more
         impressed with the fact there’s been no write-ups.

            The problem you have is what you did is still what you
         did from the last time we were here at sentencing. And I
         can tell that there’s no doubt that I think this is - - these are
         more serious offenses than I think what you or [defense

                                       -9-
J-A29023-20


         counsel] think. Meth is extremely dangerous. That’s why
         these charges and the guidelines are so high.          They
         incorporate that and reflect that. And so, as Superior Court
         noted, the sentencing scheme has changed, not really the
         facts or the circumstances, but the sentencing scheme has
         changed. The only facts that have changed are the things
         that you have done since you’ve been in prison. But other
         than that, the facts of the case are still the same as last
         time.

N.T., 10/1/19, at 22-23.

      The   trial   court   then   imposed     each   sentence   for   the   charges

consecutively. The court further explained:

            I didn’t want to go higher than my original maximum.
         My problem when I restructured, I had to increase the tails
         on a couple of the charges to make that happen.

                                       ***

            At sidebar, we just talked a little bit about the fact that I
         increased the sentence on a couple of the original charges,
         but I kept the overall sentencing scheme less than it was
         before. And it was brought to me - - and I agree - - that
         there is case law that says coming back, you can’t increase
         sentences. Well, actually, in my opinion, I decreased the
         sentence today overall from what it was before but changed
         the individual charges to accommodate that.

Id. at 26-27.

      The trial court further agreed with defense counsel that this Court did

not address the discretionary aspects of Kiley’s sentence in his prior appeal.

The trial court noted:

            As far as discretionary aspects of sentencing, I will say
         everything is within the standard range. In accordance with
         the Superior Court Opinion nothing else merged; and I am
         cognizant of the fact that individual sentences have
         increased. One was decreased. The overall sentence was

                                      - 10 -
J-A29023-20


         decreased. So, you know, I think it’s somewhat six of one
         half dozen of another. I think if Superior Court’s intent was
         everything had to stay the same except for that, they could
         have just said that it mergers and wiped out the 4 to 10-
         year sentence and that would have been the end of it, and
         there would have been no need to send it back. That’s my
         opinion of it. Maybe the two of you and the Superior Court
         may disagree again. I don’t know. I’m sure we’ll find out.

N.T., 10/1/19, at 29.

      This Court has held that “where the sentencing court imposed a

standard-range sentence with the benefit of a pre-sentence report, we will not

consider the sentence excessive.” Commonwealth v. Corley, 31 A.3d 293,

298 (Pa. Super. 2011).     Under such circumstances, “we can assume the

sentencing court ‘was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.’”   Id. (quoting Commonwealth v. Devers, 546 A.2d 12, 18 (Pa.

1988). Here, in addition to the original pre-sentence report, the trial court

considered Kiley’s conduct while incarcerated.

      Our review of the original sentencing and re-sentencing transcripts

reveals that the trial court considered Kiley’s mitigating circumstances, but

explained why it decided to run all of Kiley’s sentences consecutively upon

resentencing. In short, the court wanted to keep its maximum sentence the

same, but actually reduced the aggregate minimum sentence by nine months.

In choosing to do so, the court ran the sentences for each offense

consecutively. We discern no abuse of discretion.




                                    - 11 -
J-A29023-20



     In sum, Kiley’s new consecutive sentence was neither illegal nor

excessive. We therefore affirm his judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/23/2021




                                  - 12 -